Citation Nr: 1030837	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use 
of the right foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1971.  
He also served on active duty for training on various occasions 
while in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2010 the Veteran presented testimony before the 
undersigned Veterans Law Judge in a hearing at a VA facility in 
Las Vegas, Nevada.  A transcript of the hearing is associated 
with the claims file. 

The Board further notes that although the Veteran initiated an 
appeal with respect to the issue of entitlement to an increased 
rating for residuals of a gunshot wound of the right tibia and 
fibula, his substantive appeal was limited to the SMC issue noted 
above and he confirmed at the May 2010 hearing that he was only 
seeking appellate review with respect to the SMC issue.  The 
Board has limited its consideration accordingly.


FINDING OF FACT

The remaining function in the Veteran's right lower extremity 
exceeds that of an amputation stump at the site of the election 
below the knee with use of a suitable prosthetic appliance.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the loss 
of use of the right foot are not met.  38 U.S.C.A. § 1114(k) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.350(a)(2) (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to SMC for loss of use of the 
right foot and ankle.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required 
notice in a letter sent in December 2007, prior to the initial 
adjudication of the claim.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claim.  In this regard, the 
Board notes that service treatment records (STRs) and VA 
outpatient records were obtained.  The Veteran was afforded an 
appropriate VA examination, and he was afforded a hearing before 
the Board.  The Veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim; the 
Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

SMC at the (k) rate is available when a veteran, as a result of a 
service-connected disability, has lost the use of one foot.  
38 U.S.C.A. § 1114(k); 3.350(a).  

Under the implementing regulation, loss of use is held to exist 
when no effective function remains other than that which would be 
equally well served by an amputation stump at the site of the 
elective amputation below the knee with use of a suitable 
prosthetic appliance.  The determination will be  made on the 
basis of the actual remaining function of balance, propulsion, 
etc. could be accomplished equally well by an amputation stump 
with prosthesis; for example, (a) extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major joints 
of an extremity, or shortening of the lower extremity of 3-1/2 
inches or more, will constitute loss of use of the foot involved; 
(b) complete paralysis of the external popliteal nerve (common 
peroneal) and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory disturbances 
and other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of  use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Service treatment records (STRs) show the Veteran sustained an 
accidental gunshot wound that resulted in open comminuted 
fracture of the distal right tibia and fibula.  A bone graft was 
performed using the iliac crest bone of his right foot; the ankle 
was fused at the time.  The disorder has been rated since 1971 as 
a disability of the right tibia and fibula under Diagnostic Code 
5262 and has been rated at 40 percent, the maximum rating 
available.

A VA X-ray study of the right tibia and fibula in December 2007 
showed extensive deformities about the distal right fibula, tibia 
and ankle joint with metallic fragments in the region.  The ankle 
joint was completely ankylosed and sclerotic changes of the 
subtalar joint were demonstrated.  There were no proximal tibia 
or fibular fractures and soft tissues were otherwise unremarkable 
proximal to the level of the injury.  The overall impression was 
extensive posttraumatic changes about the right ankle, stable 
since the last radiograph in May 2006.

The Veteran had VA examinations in February 2008 under 
examination protocols for scars, muscles, bones and joints.  The 
examination reports are summarized below.

The VA scars examination in March 2008 showed scars from a 
through-and-through gunshot wound entering and exiting just above 
the ankle as well as a surgical scar from the dorsum of the right 
foot to the top of the ankle.  The scars were well-healed, non-
tender and without ulceration.

The report of the VA muscles examination in March 2008 notes the 
Veteran's main current problems were with weakness and atrophy of 
the leg muscles on the right side resulting from 14 months of 
immobilization while the wound healed.  The original injury was a 
through-and-through gunshot wound that was initially infected 
before healing.  There were no flare-ups of the muscle injury.  
On examination no muscle had been destroyed, injured or traversed 
and there was no intermuscular scarring.  There was no muscle 
herniation.  There was no residual nerve or tendon damage.  There 
was residual bone damage in the form of osteomyelitis of the 
right tibia and fibula.  There was loss of deep fascia or muscle 
substance in that the right calf was 1 inch smaller in diameter 
than the left, and just above the right ankle was smaller than 
the left.  The examiner noted an impression of weak and poor 
functioning atrophic muscles of the right lower extremity (RLE).  

The report of the VA bones examination in February 2008 notes a 
history of osteomyelitis of the right fibula and tibia.  There 
had been no infection since 1971.  The Veteran reported 
experiencing occasional pain over the midshaft of the right lower 
leg and the right knee and ankle.  Bone injury did not cause 
deformity of a joint, and no assistive devices were needed for 
walking.  There was no fever or general debility.  However, there 
was poor propulsion.  The examiner's diagnosis was ankylosis of 
the right ankle, extensive deformities around the distal right 
tibia, fibula and ankle joints with metallic fragments of old 
gunshot wound and old healed osteomyelitis of tibia and fibula, 
subtalar joint sclerosis and chronic disabling right ankle 
strain.  The examiner noted the Veteran had atrophic muscles of 
the right lower leg with chronic pain and limp that caused him to 
have to stop frequently and then continue slow walking.

The VA joints examination report in February 2008 notes the 
joints were never injured but the Veteran stated his right knee 
and right ankle occasionally hurt and necessitated ibuprofen.  
The Veteran stated he could walk but needed to stop very 
frequently due to weakness and pain.  The Veteran stated that 
both his right knee and right ankle had been painful off-and-on 
for many years.  Assistive aids were not required for walking and 
there were no constitutional symptoms or incapacitating episodes 
of arthritis.  There were no functional limitations on standing 
or walking.  Joint symptoms included pain of the right knee and 
right ankle but did not include deformity, giving way, 
instability, stiffness, weakness, subluxation, locking, effusion, 
limitation of motion, inflammation or flare-ups of joint disease.  

On examination the Veteran had poor propulsion and walked very 
slowly; he hardly lifted his right leg and only bent the left 
knee.  Both shoes had abnormal wear on the inside forefoot.  Both 
knees had normal extension and no pain on motion.  The right 
ankle had stable ankylosis with fixation to 20 degrees of plantar 
flexion and 10 degrees in dorsiflexion; the ankylosis was not 
fixed in abduction, adduction, inversion or eversion.  There was 
no prosthesis but reported pain and weakness.  X-ray of the right 
knee was essentially normal.  X-ray of the right ankle showed no 
changes since December 2007.  The examiner's impression was right 
ankle and right knee strain with fatigue and pain.  The examiner 
also noted the Veteran was walking with a very sluggish limp and 
most of his problems were the result of weak muscles on the right 
lower leg due to atrophy. 

The examiner in February 2008 noted that in terms of limitation 
of activities of daily living (ADLs) the Veteran's disability 
caused no limitation of feeding; caused mild limitation of 
chores, shopping and grooming; caused moderate limitation of 
recreation, traveling, bathing, dressing and toileting; and, 
prevented sports and exercise. 
             
The Veteran complained in his substantive appeal that he was 
seeking SMC for fusion of the right ankle, not SMC for a right 
foot disorder.  Similarly, he testified before the Board in May 
2010 that he is seeking SMC for his fused right ankle.  He 
submitted a statement, with waiver of RO jurisdiction, expressing 
frustration at the RO's purported mischaracterization of his 
claim.

The Board acknowledges that the Veteran is seeking SMC 
specifically for right ankle ankylosis, but there is no such 
category of SMC available.  The RO has considered the claim on 
appeal as a claim for SMC at the (k) rate because it is the only 
SMC category potentially applicable to the Veteran's disability; 
i.e., below-the-knee disability of a single extremity.     

The question before the Board accordingly is whether the 
Veteran's service-connected impairment of the right lower 
extremity has resulted in loss of use of the foot.  The Board 
finds that it does not.

The Veteran's right leg is not 3-1/2 inches shorter than his 
left, and he does not have foot drop.  In addition, he does not 
have ankylosis of the knee or ankylosis of two major joints in 
the right lower extremity.  The Veteran can ambulate without an 
assistive device, although he does so slowly and with 
fatigability.  He also has weakness of propulsion but there is no 
impairment of balance and there is no instability.  In sum, the 
remaining function in the Veteran's right lower extremity exceeds 
that of an amputation stump at the site of the election below the 
knee with use of a suitable prosthetic appliance.  Accordingly, 
loss of use is not shown, and the claim must be denied.

In reaching this determination, the Board has considered the 
benefit-of-the-doubt rule, but has determined that it is not 
applicable in this case because the preponderance of the evidence 
is against the Veteran's claim.


ORDER

Special monthly compensation for loss of use of the right foot is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


